J-A26006-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

DANIEL EUGENE STOFFA,

                         Appellant                   No. 160 WDA 2018


     Appeal from the Judgment of Sentence Entered January 19, 2018
             In the Court of Common Pleas of Fayette County
                        Criminal Division at No(s):
                        CP-26-CR-0000366-2017
                        CP-26-CR-0000367-2017


BEFORE: BENDER, P.J.E., SHOGAN, J., and MURRAY, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED JANUARY 07, 2019

      Appellant, Daniel Eugene Stoffa, appeals from the judgment of sentence

of an aggregate term of 20-40 years’ incarceration, imposed after he was

convicted of multiple sexual offenses against minors.         Appellant solely

challenges the trial court’s admitting testimony by his coworker, claiming it

was unduly prejudicial. After careful review, we affirm.

      The trial court briefly summarized the facts adduced at trial as follows:
            Appellant … was in a relationship with [victims’ mother] for
      eight years, and he lived with [her] and her three daughters.

            The oldest daughter testified that on December 31, 2010,
      [Appellant] raped her. [N.T., 1/2/18-1/4/18,] at 62. She was 16
      [years old] at the time. Her testimony included details about her
      encounter with [Appellant], and she testified that this happened
      three or four more times before she moved out of the house.
J-A26006-18


             The middle daughter testified that in 2011, [Appellant]
      raped her. Id. at 80. She was 11 [years old] at the time. She
      testified that [Appellant] continued to rape her for several years.

            The youngest daughter testified that she was 6 [years old]
      when [Appellant] first raped her, and that he continued to rape
      her for several years until she was 11 or 12 [year old]. Id. at
      102.

            The jury heard testimony from Dr. Mary Carrasco, who
      performed a forensic medical exam of the younger two daughters,
      and Dr. Carrasco testified about the results of the exams. Id. at
      152-[]59.     The jury also heard from one of [Appellant]’s
      coworkers, Joseph Holchin. Mr. Holchin testified about remarks
      made by [Appellant] at work. Mr. Holchin’s testimony was that
      [Appellant] would frequently brag to his coworkers on Monday
      mornings that he “got young p[ussy].” Id. at 166. Finally,
      [Appellant] testified and denied all allegations.

Trial Court Opinion (TCO), 3/26/18, at 2.

      The Commonwealth initially charged Appellant with more than 150

sexual offenses. However, most of those charges were later withdrawn prior

to Appellant’s jury trial, at which time Appellant faced the following 13 counts.

At CP-26-CR-0000366-2017, he was charged with: 1) rape, 18 Pa.C.S. §

3121(a)(1) (forcible compulsion); 2) rape, 18 Pa.C.S. § 3121(c) (rape of a

child); 3) aggravated indecent assault, 18 Pa.C.S. § 3125(a)(2) (forcible

compulsion); 4) indecent assault, 18 Pa.C.S. § 3126(a)(7) (victim under 13

years old); 5) indecent assault, 18 Pa.C.S. § 3126(a)(8) (victim under 16

years old); 6) involuntary deviate sexual intercourse, 18 Pa.C.S. § 3123(b)

(victim under 13 years old); 7) rape, 18 Pa.C.S. § 3121(c) (rape of a child);

8)   aggravated   indecent   assault,    18   Pa.C.S.   §   3125(a)(2)   (forcible

compulsion); 9) indecent assault, 18 Pa.C.S. § 3126(a)(7) (victim under 13

years old); and 10) involuntary deviate sexual intercourse, 18 Pa.C.S. §

                                        -2-
J-A26006-18



3123(b) (victim under 13 years old). At CP-26-CR-0000367-2017, he was

charged with: 11) rape, 18 Pa.C.S. § 3121(a)(1) (forcible compulsion); 12)

aggravated indecent assault, 18 Pa.C.S. § 3125(a)(2) (forcible compulsion);

and 13) indecent assault, 18 Pa.C.S. § 3126(a)(2) (forcible compulsion).

      Appellant’s jury trial, which began on January 2, 2018, and ended on

January 4, 2018, resulted in a guilty verdict on all counts. Appellant filed a

timely notice of appeal, and a timely, court-ordered Pa.R.A.P. 1925(b)

statement. The trial court issued its Rule 1925(a) opinion on March 26, 2018.

      Appellant now presents the following question for our review:

      Whether the … [t]rial [c]ourt committed reversible error[] by
      allowing Appellant’s fellow employee to make grossly vague [and]
      unsubstantiated statements regarding [Appellant’s] having sex
      with young girls that were highly prejudicial to the case ?

Appellant’s Brief at 3.

      Appellant’s claim invokes our standard for the admission of evidence.

      The admission of evidence is solely within the province of the trial
      court, and a decision thereto will not be disturbed absent a
      showing of an abuse of discretion. “An abuse of discretion is not
      merely an error of judgment, but if in reaching a conclusion the
      law is overridden or misapplied, or the judgment exercised is
      manifestly unreasonable, or the result of partiality, prejudice,
      bias[,] or ill-will[,] discretion ... is abused.”

Commonwealth v. Murray, 83 A.3d 137, 155-56 (Pa. 2013) (internal

citations omitted).

      As noted above, Appellant’s coworker, Joseph Holchin, testified that

Appellant, on multiple occasions, came into work on Monday mornings and

said, “he got young pussy all the time.” N.T. at 166. Appellant preemptively


                                     -3-
J-A26006-18



objected to this testimony. Id. at 163. Specifically, Appellant complained

that the proposed testimony “has to be more specific than these general

statements … [f]or an admission to take place.” Id. The trial court overruled

the objection. Id. at 164.

       Appellant now asserts that Holchin’s testimony should have been

excluded under Pa.R.E. 403 (“The court may exclude relevant evidence if its

probative value is outweighed by a danger of one or more of the following:

unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence.”). Pursuant to

Rule 403, Appellant claims that Holchin’s testimony resulted in “unfair

prejudice … [that] clearly was meant to inflame the jury and make fair and

rational thought impossible.” Appellant’s Brief at 7.

       We are compelled to conclude that Appellant waived this claim. “Issues

not raised in the lower court are waived and cannot be raised for the first time

on appeal.” Pa.R.A.P. 302(a). In the trial court, Appellant’s sole challenge to

Holchin’s testimony was that it was not specific enough to constitute an

admission, presumably referencing the hearsay exception set forth in Pa.R.E.

803(25), which permits the admission of hearsay that constitutes an opposing

party’s statement.1 See N.T. at 163. At no point did Appellant assert that



____________________________________________


1 This was formerly known as the ‘admission of a party opponent’ exception
to the rule against hearsay.



                                           -4-
J-A26006-18



the proposed testimony would be unfairly or unduly prejudicial pursuant to

Pa.R.E. 403. See id.       Accordingly, Appellant waived this claim.2

       In any event, had Appellant properly preserved this claim for our review,

we would deem it meritless. Appellant concedes the statement was relevant

evidence.     Appellant’s Brief at 7.          Therefore, the only remaining issue is

whether the statement was unduly prejudicial.                In his regard, Appellant

provides virtually no analysis beyond his recitation of boilerplate law, and the

following:

       The statement[] allegedly made by … [A]ppellant, basically
       admitting to statutory rape and various and sundry other sexual
       offenses with children is tantamount to a confession and as such,
       should have been excluded from trial. The Commonwealth had a
       very strong case without that statement, all three of the alleged
       victims testified and it went basically unchallenged for the most
       part by the defense. This statement muddied the waters and
       allowed passion and prejudice to replace facts.

Appellant’s Brief at 8-9.

       We    disagree.       Characterizing        Appellant’s   statement   as   being

“tantamount to a confession” bolsters its admissibility under Rule 403.              A

confession is highly probative of guilt and, in this case, the at-issue statement

corroborated the victims’ testimony.              As to the prejudicial effect of that

statement, “[u]nfair prejudice means a tendency to suggest decision on an

improper basis or to divert the jury’s attention away from its duty of weighing

the evidence impartially.” Commonwealth v. Kane, 188 A.3d 1217, 1228
____________________________________________


2 In Appellant’s brief, he also asserts that that Holchin’s testimony constituted
prior-bad-acts evidence prohibited by Pa.R.E. 404(b). Appellant waived this
issue for the same reason: Appellant made no such claim at trial.

                                           -5-
J-A26006-18



(Pa. Super. 2018) (quotation marks omitted). No such prejudice occurred in

this case. Here, Appellant confuses mere prejudice with unfair prejudice. The

fact that Appellant virtually admitted his criminal conduct to a coworker is

certainly prejudicial to his claim of innocence, but it is not unfairly prejudicial.

“The trial court is not required to sanitize the trial to eliminate all unpleasant

facts from the jury’s consideration where those facts are relevant to the issues

at hand….”    Commonwealth v. Hairston, 84 A.3d 657, 666 (Pa. 2014)

(quotation marks omitted). Consequently, even if Appellant had not waived

this claim for our review, we would deem it meritless.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/7/2019




                                       -6-